DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2018/025279 filed 07/03/2018, which claims benefit of the provisional application No. 62528451, filed 07/04/2017, has been received and acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of co-pending application No. 16/626,514 (hereinafter ‘514) (reference application). 

Regarding Claims 1-6, the claims at issue are not identical, they are not patentably distinct from each other because ‘514 teaches producing an amorphous alloy having an identical composition, ‘514 teaches increasing the temperature to a target maximum of between 410°C and 480°C at an average rate of between 50°C/s to less than 800°C/s. ‘514 teaches performed these steps when the amorphous ribbon is tensioned with a tensile stress from 5 MPa to 100MPa, however, the instant range of 20 MPa to 80 MPa lie within the range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims Objections
Regarding Claim 5, the claim recites “…and the decrease of a temperature in the temperature decreasing…” within line 3. However “a temperature” is already denoted within claim 1 with respect to this step. Thus, the “a” should be removed such that no confusion arises in the interpretation of this claim. Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Francoeur (U.S. 2013/0139929) in view of Raybould (U.S. Patent No. 4,782,994) and Uedaira (U.S. Patent No. 4,311,539).

Regarding Claim 1, Francoeur teaches a system and method for treating an amorphous alloy ribbon (abstract). Francoeur teaches a composition formula consisting of Fe, Si, B, C, and unavoidable impurities and shown below (paragraph [0077]):
Fe100-a-bBaSibCc
wherein a and b represent an atomic fraction in the composition and satisfy the following ranges, and c represents an atomic fraction of C with respect to a total 100.0 atom% of Fe, Si, and B, and satisfies the following ranges (paragraph [0077]):

8.0 atom% ≤ a ≤ 18.0 atom%,
0 atom% ≤ b ≤ 5.0 atom%,
0 atom% ≤ c ≤ 3.0 atom%,
80.0 atom% ≤ (100-a-b) ≤ 84.0 atom%,

Francoeur teaches increasing a temperature of the amorphous alloy ribbon to a target maximum temperature that is in a range of above 450°C without reaching onset crystallization (paragraph [0076]) in a state in which the amorphous alloy ribbon is tensioned with a tensile stress of from 25 MPa to 100 MPa (paragraph [0102]) during both the heating and cooling (paragraphs [0099], and [0117]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Francoeur teaches decreasing a temperature of the thus heated amorphous alloy ribbon from the target maximum temperature to a temperature of a heat transfer medium for a temperature-decreasing (paragraph [0117]).
However, Francoeur does not teach an average temperature increase rate to the target maximum temperature being from 50°C/sec to less than 800°C/sec. Francoeur does not teach decreasing at an average decrease rate of from 120°C/sec to less than 600°C/sec.
Raybould teaches a method and apparatus for the continuous in-line annealing of an amorphous strip (abstract). Raybould teaches an average temperature increase rate to a target temperature being from 100°C/sec to 10000°C/sec (column 8, lines 58-61) to a temperature of between 420°C and 510°C (column 6, lines 60-61). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Raybould teaches this feature, in part, allows for the avoiding of embrittlement (column 2, lines 20-28)
Uedaira teaches a method for manufacturing a high permeability amorphous magnetic alloy (abstract). Uedaira teaches performing an annealing heat treatment on an amorphous metal ribbon and then decreasing the temperature at rates from 100°C/s to 500°C/sec (column 3, lines 20-25). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Uedaira teaches this feature, in part, allows for permeability that is sufficiently high for core materials of magnetic transducer heads (column 3, lines 15-16). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Francoeur with the concepts of Raybould with the motivation of avoiding embrittlement; and the concepts of Uedaira with the motivation of enabling sufficiently high permeability to be achieved. 
Regarding Claim 2, Francoeur is relied upon for the reasons given above in addressing claim 1. However, Francoeur does not teach an average temperature increase rate to the target maximum temperature being from 60°C/sec to less than 760°C/sec. Francoeur does not teach decreasing at an average decrease rate of from 190°C/sec to less than 500°C/sec.
Raybould teaches a method and apparatus for the continuous in-line annealing of an amorphous strip (abstract). Raybould teaches an average temperature increase rate to a target temperature being from 100°C/sec to 10000°C/sec (column 8, lines 58-61) to a temperature of between 420°C and 510°C (column 6, lines 60-61). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Raybould teaches this feature, in part, allows for the avoiding of embrittlement (column 2, lines 20-28)
Uedaira teaches a method for manufacturing a high permeability amorphous magnetic alloy (abstract). Uedaira teaches performing an annealing heat treatment on an amorphous metal ribbon and then decreasing the temperature at rates from 100°C/s to 500°C/sec (column 3, lines 20-25). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Uedaira teaches this feature, in part, allows for permeability that is sufficiently high for core materials of magnetic transducer heads (column 3, lines 15-16). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Francoeur with the concepts of Raybould with the motivation of avoiding embrittlement; and the concepts of Uedaira with the motivation of enabling sufficiently high permeability to be achieved. 
Regarding Claim 3, Francoeur teaches the amorphous alloy ribbon is tensioned with a tensile stress of from 25 MPa to 100 MPa (paragraph [0102]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Regarding Claim 4, Francoeur teaches (100-a-b) satisfying the following range: 80.0 atom% ≤ (100-a-b) ≤ 84.0 atom% (paragraph [0077]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Regarding Claim 5, Francoeur teaches the increase of temperature in the temperature increasing step and the decrease of temperature in the temperature decreasing being performed by allowing the amorphous alloy ribbon to travel in a tensioned state (e.g., Francoeur teaches first tensioning the alloy ribbon within paragraph [0025], and then heating and cooling the ribbon within paragraphs [0026]-[0027] thus meeting this limitation). Francoeur teaches bringing the amorphous alloy ribbon that is travelling into contact with a heat transfer medium (paragraphs [0080]-[0088]). 
Regarding Claim 6, Francoeur teaches a contact surface of the heat transfer medium that increases the temperature of the amorphous alloy ribbon that is traveling and a contact surface of the heat transfer medium that decreases the temperature of the amorphous alloy ribbon that is travelling being arranged using rollers (paragraphs [0080]-[0088]; Figures 1-6). However, Francoeur does not teach an embodiment wherein this occurs in a flat plane. 
Raybould teaches the arrangement of the heat transfer mediums that increase and decrease the temperature of an amorphous alloy ribbon being arranged in a flat plane (column 6, lines 35-39; Figure 1). Raybould teaches this arrangement, in part, allows for the processing of amorphous alloy ribbons to become more efficient and economical (column 2, lines 5-8). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Francoeur with the concepts of Raybould with the motivation of allowing for a more efficient and economical process to be performed. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (U.S. 2013/0314198). 

Regarding Claim 7, Yoshizawa teaches a method for producing rapidly quenched Fe-based amorphous alloy ribbons (abstract). Yoshizawa teaches an amorphous alloy ribbon, comprising undulations at both widthwise ends of the ribbon (Figure 1; paragraph [0035]). Yoshizawa teaches a height of the undulations as being between 0.3 µm to 7 µm (paragraph [0039]), and a width being between 1 mm and 5 mm (paragraph [0038]). Yoshizawa teaches the height is an average value of a plurality of heights including the height of protruding apexes of undulations disposed arbitration regions of a 50 mm long segment (thus meeting the instant limitation of “at a position 10 mm away form, in an in-plane direction, the one widthwise edge of the amorphous alloy ribbon; and heights of protruding apexes of undulations disposed at a position 10 mm away from, in the in-plane direction, the opposite widthwise edge of the amorphous alloy ribbon” since a 50 mm segment would necessarily include the aforementioned positions) (paragraph [0039]). 
	With respect to the limitation of “the width w is an average width of the undulations” the examiner points out that Yoshizawa does not explicitly recite the term “average”. However, it would have been obvious to one of ordinary skill to recognize that the longitudinal intervals L within paragraph [0038], of which recite a range between 1 mm and 5 mm necessarily include an average within this range.
Thus, by using an average height h of 3.35 µm (e.g., 7 µm - 0.3 µm / 2 = 3.35 µm); and an average width of 2mm (e.g., 5 mm - 1 mm / 2 = 2 mm), the term “100×h/w” would be 100×0.00335/2=0.17 and thus meeting the limitation within the instant claim of “0.1≤100×h/w≤1.5”. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions , the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735